Exhibit 10.72
LOCATION BASED TECHNOLOGIES, INC.
Promissory Note
 

$ 35,000        July 21, 2010

 
Location Based Technologies, Inc., a Nevada corporation (the “Company”), for
value received, hereby promises to pay to Michael Glazer, an individual (the
“Holder”) the sum of Thirty Five Thousand Dollars ($35,000) on the terms and
conditions set forth in this Promissory Note (“Note).  Payment for all amounts
due hereunder shall be made by mail to the registered address of Holder.


The following is a statement of the rights of Holder of this Note and the
conditions to which this Note is subject, and to which Holder hereof, by the
acceptance of this Note, agrees:


1.           Maturity.                      The principal hereof and any unpaid
accrued interest heron, as set forth below, shall be due and payable on the
earlier to occur of:  (i) September 21, 2010 (“Maturity Date”); and (ii) when
declared due and payable by Holder upon the occurrence of the Event of Default
(as defined below).


2.           Interest Rate. This Note shall accrue interest on the principal for
a period of two (2) months from the date of this Note at a rate of ten percent
(10%) per annum (the “Interest Rate”).  Interest shall be calculated on the
basis of a 365-day year for the actual days elapsed.  All payments hereunder are
to be applied first to the payment of accrued interest, and the remaining
balance to the payment of principal.  Additionally, the Company will issue
100,000 shares of the Company’s restricted common stock within ten (10) business
days, canceling all warrants; and the date for rule 144 legend removal starts as
of July 21, 2010.
 
 
3.           Event of Default.  If any of the events of default specified in
this Section shall occur, Holder may, so long as such condition declare the
entire principal and unpaid accrued interest hereon immediately due and payable,
by notice in writing to the Company, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:


a)  Default in the payment of the principal or unpaid accrued interest of this
Note when due and payable.


4.           Successors and Assigns; Assignment. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.


5.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to Consultant, then her last
known address on file with the Company.


 
 

--------------------------------------------------------------------------------

 
 
6.           Severability.  In case any provision of this agreement or any
application thereof shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


7.           Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.


If to the Company:  
Location Based Technologies, Inc.

 
38 Discovery – Suite 150

 
Irvine, CA 92618

 
Facsimile Number:  (714) 200-0287

 
E-mail:  joseph@pocketfinder.com



If to Lender:  
Michael Glazer

 
27454 Winding Way East

 
Malibu, CA 90265

 
 
8.           Heading; References.  The headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.


9.           Counterparts.  This Agreement may be executed in one or more
counterparts and transmitted by facsimile, a copy of which shall constitute an
original and each of which, when taken together, shall constitute one and the
same agreement.


10.           Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the employment of
Consultant by Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Senior Secured Promissory
Note as of the date first set forth above.


Borrower:




LOCATION BASED TECHNOLGIES, INC.






By:  _________________________ 
David M. Morse
CEO


Date: _________________________




Lender:






By: ______________________________________


Printed Name: ______________________________


Date: _____________________________________


 